The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

Response to Arguments
Examiner acknowledges the receipt of the Applicant’s Amendment dated March 28, 2022. Applicant amended claims 1, 7, 8, 14, and 19. Applicant added new claims 21 and 22. Claims 1-22 are pending.
Applicant's arguments with respect to claims 1-20 have been considered and are persuasive. Upon further search and consideration, the claims are rejected under 35 U.S.C. 103 as discussed below in view of the new grounds of rejection over Stern et al. (U.S. Publication 2007/0083098) as necessitated by the amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rokutanda (U.S. Publication 2016/0014328) and in further view of Stern et al. (U.S. Publication 2007/0083098; hereinafter “Stern”).
As to Claim 1, Rokutanda discloses a surgical visualization system having (400) in [0061] and [0069] performing display and visualization of images for use with a robotic surgical system “endoscope apparatus” in [0061] and Fig. 3 that includes a surgical tool (205) in [0074]-[0075] movable with respect to a tissue of a patient in response to an instrument motion control signal via (501) in [0073] and Fig. 4, wherein the surgical visualization system comprises:
a camera (209, 210) in [0066] and Fig. 3; and
a control circuit (300) in [0068] coupled to the camera, wherein the control circuit is configured to:
determine a distance “distance map” in [0082] and [0084]-[0085] between the surgical tool and the tissue; and
	adjust a magnification of the camera during in-focus determination in [0084]-[0086] as shown in Fig. 5 based on the distance between the surgical tool and the tissue.
Stern teaches in the analogous field of endeavor of endoscopy wherein setting a scale of movement “scale of movement” in [0118] of a surgical tool based on adjusted magnification “magnification or optical scale” in [0118] can be provided. It would have been obvious to one of ordinary skill in the art at the time of invention to provide for adjust means as taught by Stern in order to fulfill the same endoscopy functions with predictable results with advantageous autoscaling (Stern; [0118]).
As to Claim 2, Rokutanda discloses the surgical visualization system of claim 1, wherein adjusting the magnification of the camera comprises retrieving a magnification value from “look-up table” and “distance map” and “in-focus determination map” in [0082] and [0084]-[0085] from a memory (370) in [0053] and Fig. 7.
As to Claim 3, Rokutanda discloses the surgical visualization system of claim 1, wherein determining the distance between the surgical tool and the tissue comprises receiving a signal “time of arrival” in [0078] indicative of a distance value (being a quantitative measurement).
As to Claim 4, Rokutanda discloses the surgical visualization system of claim 1, wherein determining the distance between the surgical tool and the tissue comprises:
causing a transmission of an electromagnetic wave “laser beam” in [0078] to the tissue; and
calculating a time-of-flight “Time-of-Flight method” in [0078] of the electromagnetic wave reflected by the tissue.
As to Claim 5, Rokutanda discloses the surgical visualization system of claim 1, wherein the magnification is linearly scaled during in-focus determination in [0084]-[0086] to movement of the surgical tool.
As to Claim 6, Rokutanda discloses the surgical visualization system of claim 1, wherein the magnification is non-linearly scaled when switching between the zoom observation mode and normal observation mode as described in [0072]-[0073] to movement of the surgical tool.
As to Claim 7, Rokutanda discloses the surgical visualization system of claim 1, further comprising a toggling mechanism (501) in [0073] and Fig. 4 for switching the surgical visualization system between automatic magnification “zoom observation mode” in [0072]-[0073] automatically incorporating “in-focus determination” in [0082] and manual magnification “normal observation mode” in [0072] requiring manual toggle of the zoom lever (501).
As to Claim 8, Rokutanda discloses a robotic surgical system “endoscope apparatus” in [0061] and Fig. 3, comprising:
a surgical visualization system (400) in [0061] and [0069];
an input control device (501) in [0073] shown in Fig. 4 and (374) in [0086];
a robotic surgical system component (205) in [0074]-[0075] movable with respect to a tissue of a patient in response to an instrument motion control signal whether pixels are in focus in [0086] generated by the input control device in response to a user input (the user moving the lever at a desired location); and
a control circuit (300) in [0068] configured to:
determine a distance “distance map” in [0082] and [0084]-[0085] between the robotic surgical system component and the tissue; and
		set a field of view of the surgical visualization system during in-focus determination in [0084]-[0086] as shown in Fig. 5 in accordance with the distance between the robotic surgical system component and the tissue.
Stern teaches in the analogous field of endeavor of endoscopy wherein setting a scale of movement “scale of movement” in [0118] of a surgical tool based on adjusted magnification “magnification or optical scale” in [0118] can be provided. It would have been obvious to one of ordinary skill in the art at the time of invention to provide for adjust means as taught by Stern in order to fulfill the same endoscopy functions with predictable results with advantageous autoscaling (Stern; [0118]).
As to Claim 9, Rokutanda discloses the robotic surgical system of claim 8, wherein the robotic surgical system component comprises a camera (209, 210) in [0066] and Fig. 3.
As to Claim 10, Rokutanda discloses the robotic surgical system of claim 8, wherein determining the distance between the robotic surgical system component and the tissue comprises:
causing a transmission of an electromagnetic wave “laser beam” in [0078] to the tissue; and
calculating a time-of-flight “Time-of-Flight method” in [0078] of the electromagnetic wave reflected by the tissue.
As to Claim 11, Rokutanda discloses the robotic surgical system of claim 8, wherein determining the distance between the robotic surgical system component and the tissue comprises receiving a signal “time of arrival” in [0078] indicative of a distance value (being a quantitative measurement).
As to Claim 12, Rokutanda discloses the robotic surgical system of claim 8, wherein setting the field of view of the surgical visualization system comprises gradually adjusting during in-focus determination in [0084]-[0086] as shown in Fig. 5 wherein adjusting within a range is gradual.
As to Claim 13, Rokutanda discloses the robotic surgical system of claim 8, wherein setting the field of view of the surgical visualization system comprising selecting between a first field of view “zoom observation mode” in [0072]-[0073] and a second field of view “normal observation mode” in [0072]-[0073].
As to Claim 14, Rokutanda discloses a robotic surgical system “endoscope apparatus” in [0061] and Fig. 3, comprising:
a surgical visualization system (400) in [0061] and [0069];
an input control device (501) in [0073] shown in Fig. 4 and (374) in [0086];
a robotic surgical system component (205) in [0074]-[0075] movable with respect to a tissue of a patient in response to an instrument motion control signal whether pixels are in focus in [0086] generated by the input control device in response to a user input (the user moving the lever at a desired location); and 
a control circuit (300) in [0068] configured to:
	determine a distance “distance map” in [0082] and [0084]-[0085] between the robotic surgical system component and the tissue;
	select between a gross motion mode “normal observation mode” in [0072]-[0073] and a fine motion mode “zoom observation mode” in [0072]-[0073] of the robotic surgical system component based on the distance between the robotic surgical system component and the tissue; and 
	increase a field of view during in-focus determination in [0084]-[0086] as shown in Fig. 5 of the surgical visualization system in the gross motion mode.
Stern teaches in the analogous field of endeavor of endoscopy wherein in a gross motion mode (farther away from tissue of interest) a scale of movement “scale of movement” in [0118] of a surgical tool based on adjusted magnification “magnification or optical scale” in [0118] can be provided to be different than a fine motion mode “when the endoscope is simply brought closer to a tool or tissue of interest” in [0118]. It would have been obvious to one of ordinary skill in the art at the time of invention to provide for adjust means as taught by Stern in order to fulfill the same endoscopy functions with predictable results with advantageous autoscaling (Stern; [0118]).
As to Claim 15, Rokutanda discloses the robotic surgical system of claim 14, wherein the robotic surgical system component comprises a camera (209, 210) in [0066] and Fig. 3.
As to Claim 16, Rokutanda discloses the robotic surgical system of claim 14, wherein determining the distance between the robotic surgical system component and the tissue comprises: 
causing a transmission of an electromagnetic wave “laser beam” in [0078] to the tissue; and
calculating a time-of-flight “Time-of-Flight method” in [0078] of the electromagnetic wave reflected by the tissue.
As to Claim 17, Rokutanda discloses the robotic surgical system of claim 14, wherein determining the distance between the robotic surgical system component and the tissue comprises receiving a signal “time of arrival” in [0078] indicative of a distance value (being a quantitative measurement).
As to Claim 18, Rokutanda discloses the robotic surgical system of claim 14, wherein increasing the field of view is a gradual increase during in-focus determination in [0084]-[0086] as shown in Fig. 5 wherein adjusting within a range is gradual.
As to Claim 19, Rokutanda discloses a robotic surgical system “endoscope apparatus” in [0061] and Fig. 3, comprising:
a surgical visualization system (400) in [0061] and [0069];
a surgical tool (205) in [0074]-[0075] movable with respect to a tissue of a patient; and
a control circuit (300) in [0068] configured to:
	receive a user input signal via (501) in [0073] and Fig. 4 indicative of a user input identifying a target location in the tissue (the user moving the lever when desired at the target location);
	identify a target zone during “classification” in [0087]-[0090] with respect to the target location;
		determine a distance “distance map” in [0082] and [0084]-[0085] between the surgical tool and the target zone; and
		select between a gross motion mode “normal observation mode” in [0072]-[0073] and a fine motion mode “zoom observation mode” in [0072]-[0073] of the surgical tool based on the distance between the surgical tool and the target zone.
Stern teaches in the analogous field of endeavor of endoscopy wherein in a gross motion mode (farther away from tissue of interest) a scale of movement “scale of movement” in [0118] of a surgical tool based on adjusted magnification “magnification or optical scale” in [0118] can be provided to be different than a fine motion mode “when the endoscope is simply brought closer to a tool or tissue of interest” in [0118]. It would have been obvious to one of ordinary skill in the art at the time of invention to provide for adjust means as taught by Stern in order to fulfill the same endoscopy functions with predictable results with advantageous autoscaling (Stern; [0118]).
As to Claim 20, Rokutanda discloses the robotic surgical system of Claim 19, wherein the control circuit is configured to cause the surgical tool to automatically return to the target zone during in-focus determination in [0084]-[0086] as shown in Fig. 5.
As to Claim 21, Rokutanda and Stern discloses the robotic surgical system of Claim 1, wherein the surgical tool comprises at least one of a dissector, a stapler, a grasper, a clip applier, and an energy device, or combinations thereof (wherein master/slave proportional motion movement scaling can include both an endoscope tip or a tool in [0118] of Stern). 
As to Claim 22, Rokutanda discloses the robotic surgical system of Claim 21, wherein the control circuit is further configured to: receive an input from a user operating within a working volume of the robotic surgical system; and cause the surgical tool to traverse a distance within an operative space of a patient in response to the received input, wherein the distance traversed by the surgical tool within the operative space of the patient differs based on the scale of motion set by the control circuit according to “the desired relationship between focus depth and movement scaling” in [0118] of Stern.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the enclosed 892 form. 20080234866, 20150238071, 20160135909, and 20170071688 are cited to show similar motion scaling. The prior art should be considered to define the claims over the art of record.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM  CHOU/
Examiner, Art Unit 3795



                                                                                                                                                                                                     /TIMOTHY J NEAL/Primary Examiner, Art Unit 3795